Citation Nr: 0735339	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  04-41 861A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for an eye condition.

2.  Entitlement to service connection for a fistulotomy.

3.  Entitlement to a compensable rating for bilateral hearing 
loss.

4.  Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 
INTRODUCTION

The veteran had active service from July 1964 to July 1984.  
He died in July 2007.


FINDING OF FACT

In August 2007, prior to a final determination on the 
veteran's appeal, the Board of Veterans' Appeals (Board) 
received notification from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Houston, Texas, that the veteran 
had died in July 2007.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of his claims.  38 
U.S.C.A. § 7104(a) (West 2002 & Supp. 2007); 38 C.F.R. § 
20.1302 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

By July 2003 rating decision, the RO denied the veteran's 
claims for service connection for eye sight and for a 
fistulotomy; granted service connection for bilateral hearing 
loss and for hypertension, and assigned 0 percent (non-
compensable) ratings for each disability.  By July 2005 
rating decision, the RO granted a 10 percent rating for the 
service-connected hypertension.  The veteran perfected an 
appeal of those decisions and the appeal was certified to the 
Board in July 2007.  Unfortunately, in August 2007, the Board 
received written confirmation that the veteran had died in 
July 2007.  As a matter of law, veteran's claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 )1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the veteran, and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002 & Supp. 
2007); 38 C.F.R. § 20.1302 (2007).  In reaching this 
determination, the Board intimates no opinion as to the 
merits of this appeal or to any derivative claim brought by a 
survivor of the veteran.  38 C.F.R. § 20.1106.

ORDER

The appeal is dismissed.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


